People v Bonnemere (2022 NY Slip Op 00133)





People v Bonnemere


2022 NY Slip Op 00133


Decided on January 11, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: January 11, 2022

Before: Gische, J.P., Kern, Friedman, Oing, Singh, JJ. 


Ind. No. 5233/02 Appeal No. 15029 Case No. 2019-3973 

[*1]The People of the State of New York, Respondent,
vDamon Bonnemere, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Molly Schindler of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Molly Morgan of counsel), for respondent.

Order, Supreme Court, New York County (Robert M. Stolz, J.), entered on or about February 20, 2018, which adjudicated defendant a level sex two offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly exercised its discretion when it declined to grant a downward departure (see People v Gillotti, 23 NY3d 841 [2014]). Although an exceptional response to sex offender treatment may qualify as a mitigating factor not accounted for in the risk assessment instrument, defendant did not establish his response to sex offender therapy was exceptional (People v Santiago, 137 AD3d 762, 764 [1st Dept 2016]). In any event, it
would not outweigh the seriousness of defendant's underlying offense (see e.g. People v Rivera, 123 AD3d 639 [1st Dept 2014]). 
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: January 11, 2022